                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 WALTER S. JACKSON,                             )
                                                )
               Plaintiff,                       )
                                                )
 v.                                             )            No. 3:19-CV-377
                                                )
 DAVID B. RAUSCH,                               )
                                                )
               Defendant.                       )


                                       ORDER

       For the reasons stated in the memorandum opinion filed contemporaneously with

 this order, Plaintiff’s motion for summary judgment [Doc. 42] is DENIED, Defendant’s

 motion for partial summary judgment [Doc. 55] is GRANTED, and Plaintiff’s motion for

 preliminary injunction [Doc. 44] is DENIED without prejudice. The Court orders as

 follows:

            1. GRANTS Defendant’s motion for summary judgment and DENIES

               Plaintiff’s motion for summary judgment as to Count 1. Count 1 is

               DISMISSED.

            2. GRANTS Defendant’s motion for summary judgment and DENIES

               Plaintiff’s motion for summary judgment as to Count 5. Count 5 is

               DISMISSED.

            3. DENIES without prejudice Plaintiff’s motion for preliminary injunction.




Case 3:19-cv-00377-RLJ-DCP Document 71 Filed 09/21/21 Page 1 of 2 PageID #: 942
       IT IS SO ORDERED.

                                                ENTER:

                                                       s/ Leon Jordan
                                                 United States District Judge




                                       2

Case 3:19-cv-00377-RLJ-DCP Document 71 Filed 09/21/21 Page 2 of 2 PageID #: 943
